DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

SMD# 22-005
RE: Guidance on Nursing Facility

State Plan Payment and Upper
Payment Limit Approaches in
Medicaid Relying on the Medicare
Patient-Driven Payment Model

September 21, 2022

Dear State Medicaid Director:
This letter provides guidance to states as they consider transitioning from the Resource
Utilization Groups (RUGs) to the Patient-Driven Payment Model (PDPM) to pay Medicaid
nursing facilities, as well as incorporating PDPM payments as the basis for nursing facility upper
payment limit (UPL) demonstrations. The guidance herein is important for states, since CMS
will no longer support the Medicare RUGs systems after October 1, 2023, as CMS is ending
support for RUG-III and RUG-IV on federally required assessments for patients residing in
Nursing Facilities and Skilled Nursing Facilities as of October 1, 2023. The ending of this
support was previously communicated in a 2018 Medicaid Informational Bulletin1 which had
signaled that this support would end on October 1, 2020, however, as a result of the COVID-19
Public Health Emergency, the end date was delayed to provide stakeholders additional time to
make necessary systems changes.
In an August 2018 Medicare final rule, the Centers for Medicare & Medicaid Services (CMS)
announced that the RUG-IV case-mix classification model used under the Medicare skilled

1

https://www.medicaid.gov/federal-policy-guidance/downloads/cib120618.pdf

Page 2 – State Medicaid Director
nursing facility (SNF) prospective payment system (PPS) was being replaced with the PDPM
case-mix classification model beginning on October 1, 2019.2 CMS designed implementation of
PDPM to be budget neutral relative to total payments that would have been made under RUGs,
had it continued.
In accordance with 42 C.F.R. § 447.272, Medicaid payments for nursing facility services are
limited in the aggregate by provider ownership category, as specified in 42 C.F.R. 447.272(a), to
a reasonable estimate of the amount that would be paid for the services furnished by the group of
facilities under Medicare payment principles. The Medicaid UPL is calculated on an aggregate
basis, and described in an annual demonstration submitted by states for each of the following
categories of provider: state government-owned or operated, non-state government-owned or
operated, and privately-owned and operated facilities. Within Medicaid UPL demonstrations,
most states historically used the RUGs categories and the Minimum Data Set (MDS) data for all
SNF residents to categorize Medicaid patients and calculate the Medicare-equivalent payment
amount. The MDS is part of the federally mandated process for clinical assessment of all
residents in Medicare- and Medicaid-certified nursing homes. This process provides a
comprehensive assessment of each resident’s functional capabilities and helps nursing home staff
identify health problems.3
In light of the transition from RUG-IV to PDPM, states will need to consider whether to
transition Medicaid payments to nursing facilities to PDPM, and whether to transition the
Medicaid UPL calculations to the PDPM methodology.

Background
In establishing the PDPM system in the August 2018 Medicare SNF PPS final rule, CMS
clarified that it distinctly recognizes the nursing, therapy, and ancillary care that patients are

2

Medicare Program; Prospective Payment System and Consolidated Billing for Skilled Nursing Facilities (SNF)
Final Rule for FY 2019, SNF Value-Based Purchasing Program, and SNF Quality Reporting Program, 83 FR 39162
(August 8, 2018); the final rule is available at: https://www.govinfo.gov/content/pkg/FR-2018-08-08/pdf/201816570.pdf.
3
https://www.cms.gov/Research-Statistics-Data-and-Systems/Computer-Data-and-Systems/Minimum-Data-Set-3-0Public-Reports

Page 3 – State Medicaid Director
likely to receive during SNF stays, and that the provision of those services is based upon the
specific needs of an individual patient. Under RUGs, the nursing and therapy components were
linked together by one RUGs code per resident, resulting in payment rates that did not
necessarily recognize the distinction between providing therapy and nursing services in the SNF.
In the August 2018 Medicare SNF PPS final rule, CMS characterized the differences between
RUGs and PDPM by saying:
“[while] the RUG-IV model utilizes a host of service-based metrics (type and amount of
care the SNF decides to provide) to classify the resident into a single RUG-IV group, the
proposed PDPM would separately identify and adjust for the varied needs and
characteristics of a resident’s care and combine this information together to determine
payment. We stated we believe the proposed PDPM would improve the SNF PPS by
basing payments predominantly on clinical characteristics rather than service provision,
thereby enhancing payment accuracy and strengthening incentives for appropriate care.”4
The PDPM rate is based on six components that determine the payment rate: nursing, physical
therapy (PT), occupational therapy (OT), speech-language pathology (SLP), non-therapy
ancillary (NTA), and non-case-mix related expenses (e.g., room and board, capital cost,
overhead). The non-case-mix-related component is the only rate component that is not dependent
upon resident characteristics or services received. Through the MDS clinical assessment, a casemix value is calculated and assigned for each individual rate component for a patient, which is
then added together to determine the overall payment amount Medicare will make to the facility
for the patient day. PDPM accounts for payments for a maximum length of stay of 100 days for
each Medicare patient based on the length of stay limit of the Medicare SNF benefit. In addition
to the case-mix assigned to each of five case-mix payment components based on the resident’s
MDS clinical assessment form, a variable per diem adjustment is further applied to the PT, OT,
and NTA components to account for how long the resident has been in the facility (e.g., for
therapy, days 1-20 are paid at a factor of 1.0, while days 21-27 are paid at a factor of 0.98, and
later days are paid at a still lower factor). Under the RUGs system, an individual is assigned one
case-mix group, which informs the amount of payment for both nursing and therapy services.
4

83 FR 39162 at 39194 (August 8, 2018); available at: https://www.govinfo.gov/content/pkg/FR-2018-0808/pdf/2018-16570.pdf.

Page 4 – State Medicaid Director
Under PDPM, the patient is assigned to a PDPM group for each of the five case-mix
components, each of which affect the payment rate for therapy and nursing services separately.
CMS indicated in the August 2018 Medicare SNF PPS final rule that PDPM would be budget
neutral relative to payments that would have been made under the SNF PPS were it not for the
implementation of PDPM. Moreover, given that payments under RUG-IV were weighted heavily
toward therapy services, CMS indicated that, when developing the PDPM case-mix weights, this
would cause a shift in payments from the therapy component to the nursing component. In other
words, given that the shift to PDPM was not intended to raise or lower total SNF PPS payments,
shifting payments from therapy to nursing meant higher nursing CMIs, relative to those under
RUG-IV, and lower therapy CMIs, relative to those under RUG-IV.
Conversely, the Medicaid nursing facility services benefit is nursing services-focused, with
patients often living in the facility well after any rehabilitation or other therapy interventions
show improvement for the patient. As a result, a large portion of the Medicaid patient population
would fall into that non-rehabilitation case-mix distribution. By virtue of the differences in the
patient populations and covered benefits between the two programs, the Medicaid population
often would not be expected to receive the same scope of services as the Medicare population
and would be expected to have much longer lengths of stay than the Medicare benefit allows. To
arrive at a reasonable estimate of what Medicare would pay for the same services, the PDPM
rates may need to be adjusted to account for different utilization of the five case-mix components
by Medicaid beneficiaries.5

Differences in Medicare Skilled Nursing and Medicaid Nursing Facility Benefits
The scope of services in the Medicare program under the SNF benefit defined in section 1819(a)
of the Social Security Act (the Act) is typically different from a state’s Medicaid nursing facility
benefit under section 1905(a)(4)(A) of the Act. Under the Medicare program, the SNF benefit
includes both nursing care and rehabilitation services provided in the facility and pays for those
services as one comprehensive benefit, with these benefits being limited to a 100-day length of
stay for a given benefit period. As such, the Medicare SNF payment methodology includes most

5

See Appendix

Page 5 – State Medicaid Director
of the services provided to an individual residing in the SNF, with only a limited set of services
excluded from SNF consolidated billing.
Conversely, the Medicaid nursing facility services benefit specifically describes the nursing care
component provided in the nursing facility. Physical therapy and related services and
rehabilitation services, are defined separately from nursing facility services as Medicaid benefits
under section 1905(a)(11) and 1905(a)(13) of the Act, respectively. There is no defined limit to
the nursing facility services benefit in Medicaid. While this distinction does not preclude a state
from defining the nursing facility benefit similarly to Medicare (i.e., as a comprehensive state
plan benefit that covers and pays for nursing, therapy and rehabilitation services), it provides
states with the option to pay for each component benefit separately. Nothing in this guidance
precludes states from continuing their preferred practice under their state plans. However, based
on this flexibility, this guidance acknowledges that states’ payment methodologies for the care
provided within nursing facilities may vary significantly depending on how the state has defined
the scope of the nursing facility benefit.

PDPM as a Payment System in the Medicaid State Plan
While states have broad flexibility to establish Medicaid payment rates and methodologies, the
state plan must comply with section 1902(a)(30)(A) of the Act, including that payments must be
consistent with efficiency, economy, and quality of care, as well as sufficient to enlist enough
providers to meet the statutory access standard for Medicaid beneficiaries. It follows that
payment rates for services must be consistent with how the state has defined the relevant benefit
under the Medicaid state plan. As discussed above, states have the flexibility to define their
nursing facility benefit to either include or exclude therapy services and rehabilitation services
provided in the nursing facility, and the state’s nursing facility payment methodology must be
reflective of the services the state has chosen to include under the benefit category. For example,
it would not be economic and efficient for a state to provide for Medicaid payments to nursing
facilities that are calculated based on payment amounts that include payment for physical therapy
services, if physical therapy services are not included in the nursing facility benefit (and instead
are paid separately).

Page 6 – State Medicaid Director
As discussed above, the Medicare PDPM rate is based on six components that determine the
payment: nursing, PT, OT, SLP, NTA, and non-case-mix-related expenses. This means that
PDPM as a potential Medicaid state plan payment methodology presents options to states for rate
setting that aligns with how the state defines its Medicaid nursing facility benefit. For states that
define the Medicaid nursing facility benefit to include only a portion of the benefits paid under
the Medicare PDPM rate (e.g., the state defines its Medicaid nursing facility benefit only to
include nursing services, and the state plan separately covers and pays for therapy services and
other services included within the Medicare PDPM rate), the state would not adopt the
unadjusted Medicare PDPM rate, and would instead need to adjust the Medicare PDPM payment
to account for the differences between state plan nursing facility benefit and Medicare SNF
benefit definitions. Such an adjustment is necessary because it would not be economic and
efficient as required by section 1902(a)(30)(A) of the Act for the state to use the full Medicare
PDPM rate when the state plan only covers the nursing care component and separately covers
and pays for therapy services and other services included within the Medicare PDPM rate.
Paying the full Medicare PDPM rate in addition to making separate payments for therapy
services and other services included within the Medicare PDPM rate (but not within the state’s
Medicaid nursing facility benefit) would duplicate payments for Medicaid-covered services.
Simply put: state Medicaid payment rates for nursing facility services should reflect the services
that the facility is expected to provide under the approved Medicaid state plan benefit categories.
As states consider changing their nursing facility payment methodologies to be based on the
Medicare PDPM, states should be mindful that all of the relevant state plan submission rules
apply under 42 C.F.R. part 430, subpart B. The state plan is a comprehensive written statement
submitted by the agency describing the nature and scope of its Medicaid program and giving
assurance that it will be administered in conformity with the specific requirements of title XIX,
its implementing regulations in 42 C.F.R. chapter IV, and other applicable official issuances of
the Department of Health and Human Services. The state plan must contain all information
necessary for CMS to determine whether the plan can be approved to serve as a basis for federal
financial participation in the state program. States must determine the Medicaid services that are
included in the state plan nursing facility benefit package, and establish payment rates
accordingly. States have broad discretion in establishing their state plan payment methodologies
and are not required to use a methodology based on Medicare PDPM as their payment

Page 7 – State Medicaid Director
methodology for Medicaid services. However, the absence of CMS support for RUGs-based
payment systems going forward will mean that any states that continue using RUGs-based
payment methodologies in their Medicaid programs will have to maintain appropriate data
systems and claim pricing processes separately, apart from that which has been previously
supported by the Centers for Clinical Standards and Quality within CMS. States may already
have the appropriate systems in place to do so, in which case those states may continue to use
their current Medicaid payment methodologies for nursing facility services.

Using PDPM as the UPL Demonstration Methodology in Medicaid
Similar to the section above related to state plan payment methodologies for Medicaid nursing
facility services, a state’s UPL demonstration methodology must align with the services provided
under the Medicaid state plan nursing facility benefit definition. As noted above and described in
regulations at 42 C.F.R. 447.272, the UPL is “a reasonable estimate of the amount that would be
paid for the services furnished by the group of facilities under Medicare payment principles in
[42 C.F.R. chapter IV, subchapter B].” The term “services furnished by the group of facilities” is
limited to those services that the facilities provide under the Medicaid state plan benefit
definition, not the Medicare package of services available under section 1819(a) of the Act. As
such, states, in their Medicaid nursing facility UPL demonstrations, account for (1) the amount
that would be paid “under Medicare payment principles in [42 C.F.R. chapter IV, subchapter B]”
to reflect only the Medicaid services defined under the state’s Medicaid nursing facility benefit,
and (2) the amounts Medicaid pays for those services under the associated payment rates and
methods under the approved state plan.
A state that provides a nursing facility services benefit and payment rate for the nursing facility
that fully aligns with the Medicare scope of benefits included in PDPM would not need to adjust
the Medicare PDPM rate in performing its Medicaid nursing facility UPL demonstration. This is
because the coextensive set of services under the Medicaid and Medicare benefit definitions
already would result in an “apples-to-apples” comparison. To align with the Medicare benefit
and PDPM methodology, the Medicaid nursing facility services payment methodology in
Attachment 4.19D of the Medicaid state plan must comprehensively describe a payment rate

Page 8 – State Medicaid Director
methodology that includes nursing services, PT, OT, SLP, NTA, and non-case-mix-adjusted
overhead, to be paid to the facility under the nursing facility benefit of the state plan.
Conversely, a state that provides less than the full scope of Medicare’s SNF benefit as its
Medicaid nursing facility benefit as specified in Attachment 4.19D of the Medicaid state plan
would only use the matching components of the Medicare PDPM payment system in its
Medicaid nursing facility UPL methodology to create a reasonable comparison to the amount
that Medicare would have paid for the applicable Medicaid services provided under the state plan
benefit definition. UPL methodologies that are not designed to produce an “apples-to-apples”
comparison of Medicaid and Medicare payment for the same set of services would distort the
UPL demonstration, potentially resulting in a significant overstatement of the Medicare payment
estimate and artificially inflating the Medicaid UPL. For example, if a state only provides and
pays for Medicaid nursing services and non-case-mix overhead in the approved Medicaid
payment rates for the nursing facility services benefit of the state plan, it would not be reasonable
to include the full scope of the benefits for which Medicare PDPM pays (including nursing
services, PT, OT, SLP, NTA, and non-case-mix-adjusted overhead) as a reasonable estimate of
what Medicare would have paid for the same services. In that case, the estimate of what
Medicare would have paid would be for a significantly expanded suite of services beyond what
the state includes in its Medicaid nursing facility services benefit definition.
To provide an illustration, see the table below. In this scenario, a facility provides Medicaid
nursing facility services in a state in which the nursing facility benefit is limited to nursing
services, NTA services, and non-case-mix related expenses. Other types of therapy services (i.e.,
PT, OT, and SLP services) included in the Medicare SNF services definition and PDPM rate are
covered, paid, and claimed on the Form CMS-64 under other, non-NF benefit categories under
the Medicaid state plan.

Page 9 – State Medicaid Director
Example A
PDPM Rate Components

State Medicaid Rates

Medicare

Nursing, NTA, and
Non-Case-Mix
Only
$ 135.00
N/A
$ 50.00
$ 85.00
$ 270.00

Nursing, NTA,
and Non-CaseMix
Only
$ 149.27
N/A
$ 88.28
$ 96.85
$ 334.40

PDPM Rate Components

State Medicaid Rates

Medicare
Full PDPM

Nursing
PT (Not covered as NF service in State Plan)
OT (Not covered as NF service in State Plan)
SLP (Not covered as NF service in State Plan)
NTA (Covered as NF service in State Plan)
Non-Case-Mix
Total

NF-only w/ NonState Plan Services
Added
$135.00
$ 45.00
$ 45.00
$ 35.00
$ 50.00
$ 85.00
$ 395.00

Nursing
PT (Not covered as NF service in State Plan)
OT (Not covered as NF service in State Plan)
SLP (Not covered as NF service in State Plan)
NTA (Covered as NF service in State Plan)
Non-Case-Mix
Total

Example B

$ 149.27
$ 62.25
$ 58.69
$ 41.33
$ 88.28
$ 96.85
$ 496.67

Examples A and B illustrate two processes for demonstrating that the Medicaid NF payment
does not exceed the UPL.
In example A, when the benefits actually covered under the Medicaid nursing facility benefit and
the corresponding elements of the Medicare SNF benefit are accurately aligned, the result is a
UPL gap of $64.40 ($334.40 minus $270.00). The state has appropriately calculated the UPL and
demonstrated that the NF payment is within the UPL.

Page 10 – State Medicaid Director
Example B, however, illustrates that counterfactual Medicaid services have been added in to
match the services included in the Medicare SNF benefit definition, with corresponding amounts
paid under Medicare PDPM, even though these services (identified in italics) are not included in
the state’s Medicaid nursing facility benefit definition and are not paid under the Medicaid
nursing facility rate. Here, we see a UPL gap of $226.67 ($496.67 minus $270.00), if the state’s
UPL demonstration methodology were to compare the full Medicare PDPM payment estimate to
the amount actually paid by Medicaid. Alternatively, if the state’s UPL demonstration
methodology attempted to create an “apples-to-apples” comparison by adding to the Medicaid
payment the amounts Medicaid would have paid for Medicaid services covered under other
benefit categories (which, as non-NF services, should not be included in the NF UPL
demonstration), we would see a UPL gap of $101.67 ($496.67 minus $395.00). In both examples
A and B, the same services are provided to a Medicaid beneficiary by the nursing facility, which
received Medicaid payment of $270.00 under the state plan. Yet, the resulting UPL gap for
example B could be approximately $101 or even $226.67, depending on the state’s UPL
demonstration methodology, in comparison to the $64.40 gap that results from a true “apples-toapples” comparison. The effect occurs when therapy and other rehabilitation services are covered
and paid outside of the state plan nursing facility benefit, but the UPL demonstration assumes
that all of the Medicare PDPM component services are covered and paid under the Medicaid
program as a comprehensive nursing facility service payment.
In summary, the state’s UPL may include all services and rate components in the Medicare
PDPM rate so long as the state covers and pays for all of those same services under Medicaid
nursing facility benefit and so specifies in Attachment 4.19D of the Medicaid state plan. To the
extent that the state provides a nursing facility services benefit that is different in scope from
Medicare SNF benefit, the state must make necessary adjustments to the Medicare PDPM rate to
ensure that the adjusted amount used in the Medicaid UPL demonstration reflects a Medicare
payment estimate corresponding only to the suite of services covered and paid under the
Medicaid nursing facility services benefit.

Other Adjustments to PDPM in Medicaid Payments and UPL Demonstration Methodology
Acuity Adjustments

Page 11 – State Medicaid Director
Consistent with other state plan payment methodology and UPL demonstration guidance, states
should make acuity adjustments to account for the characteristics of the state’s Medicaid
population to reflect differences in the services provided to Medicaid beneficiaries and Medicare
beneficiaries.6 Our historical policy related to the Medicaid NF UPL allows states to calculate a
case-mix index differential to account for the differences in acuity reflected in the RUGs score
between the Medicare population and the Medicaid population. These case-mix indices are
indicative of the level of services provided to patients in the facilities. The resulting adjustments
amount to a percentage increase or decrease to the Medicare payment side of the Medicaid NF
UPL calculation, depending upon whether the Medicaid population had a higher or lower
average patient acuity than the Medicare population.

Length-of-Stay Adjustments
As noted in the Background section, PDPM includes a number of variable rates that decrease
over the course of a patient’s length of stay in a facility. The variable per diem adjustments are
only applied to the PT, OT, and NTA components of the PDPM rate. To the extent any of the
components of PDPM used by the state are adjusted by patient length of stay, CMS requires that
the state use the PDPM rate at day 100 as the state’s starting point within the Medicaid UPL
calculation. The reason for this adjustment is two-fold. The first is due to the fact that the
Medicare SNF benefit does not cover or pay for services after the 100th day of a patient’s stay in
the SNF, with most Medicare stays ranging from 27 to 31 days.7 Medicaid patients often reside
in nursing facilities well beyond the 100-day limit, and this approach would reflect a reasonable
proxy for the amount that Medicare would pay for those patient days, which eventually would
outweigh the first 100 days for the many Medicaid beneficiaries with extended nursing facility
stays.8 The second is that Medicare PDPM assumes that the initial intake of the patient and the
initial volume of PT, OT, and NTA services the patient receives will be quite high and will
decrease over the course of a Medicare patient’s stay due to the rehabilitation-intensive nature of
6

Medicaid Nursing Facility UPL guidance document. Available at: https://www.medicaid.gov/medicaid/financialmanagement/downloads/nursing-facility-upl-guidnce-2022.pdf
7
Medicare Payment Advisory Commission. Report to the Congress: Medicare Payment Policy, March 2021.
Chapter 7. Available at: https://www.medpac.gov/wp-content/uploads/2021/10/mar21_medpac_report_ch7_sec.pdf
8
White, A. and Zheng, Q. Comparison of Nursing Facility Acuity Adjustment Methods. November 2020. Page 10.
Available at: https://www.macpac.gov/wp-content/uploads/2020/11/Comparison-of-Nursing-Facility-AcuityAdjustment-Methods.pdf

Page 12 – State Medicaid Director
the Medicare SNF benefit under section 1819(a) of the Act. We do not anticipate that the
Medicaid population typically will have the same therapy needs as the Medicare population.
Likewise, we do not anticipate that up-front intake activities (involving, e.g., a potentially high
volume of PT, OT, and NTA services) necessarily will be paid for by Medicaid, as a large
portion of Medicaid beneficiaries residing in nursing facilities are also enrolled in Medicare,
which pays for the early part of the nursing facility stay before the Medicare SNF benefit is
exhausted and Medicaid becomes the beneficiary’s primary payer.
Services for Which Medicaid is not the Primary Payer
Longstanding CMS policy recommends that states exclude cross-over claims, for which
Medicare or another third-party payer is the primary payer, from the UPL calculation.9 The UPL
requirements in 42 C.F.R. § 447.272 state that the UPL “refers to a reasonable estimate of the
amount that would be paid for the services furnished by a group of facilities under Medicare
payment principles in [the Medicare program].” Where a state’s payment obligation for those
claims is governed by the state’s third-party liability policies rather than the state’s primary
Medicaid nursing facility payment methodology, it is difficult to develop an estimate for those
particular claims that would reasonably compare to a Medicare-equivalent payment amount to
Medicaid’s paid co-insurance and deductible amounts, which we expect would be the Medicaid
payment in this circumstance, without overstating the UPL.
Other Adjustments, as Needed
There may be other adjustments that are necessary as CMS reviews states’ UPL demonstration
methodologies based on PDPM payments, to ensure that the UPL demonstrations reflect a
reasonable estimate of the amount that Medicare would pay for the applicable Medicaid services.
For example, CMS has considered state-proposed volume adjustments when there have been
drastic increases or decreases in expected patient care volume from one year to the next. To the
extent that the state has proper documentation or justification, this type of adjustment may be
considered in the state’s UPL demonstration methodology. Other adjustments could be
appropriate based on expansion of service delivery through managed care in the state, changes in

9

Medicaid Nursing Facility UPL guidance document. Available at: https://www.medicaid.gov/medicaid/financialmanagement/downloads/nursing-facility-upl-guidnce-2022.pdf

Page 13 – State Medicaid Director
the Medicare SNF PPS, or other factors. CMS is available to provide technical assistance to
states with questions about their Medicaid payment and UPL demonstration methodologies
through the Medicaid UPL resource mailbox, identified below.
Timeline for Implementation and Alternative Methodologies
CMS has indicated in the recent interim final rule with comment, “Medicare and Medicaid
Programs, Basic Health Program, and Exchanges; Additional Policy and Regulatory Revisions in
Response to COVID-19 Public Health Emergency” (85 FR 27550, 27596 (May 8, 2020)), that
CMS will transition away from supporting the MDS data associated with the RUGs system for
SNFs and, shortly after the public health emergency for COVID-19 ends, plans to work with
stakeholders to develop a mutually agreeable timeline for releasing the updated MDS that
provides sufficient time for SNFs to incorporate the updated version into their operations. Based
on this transition, states should consider whether adjustments in their Medicaid payment and
UPL demonstration methodologies are necessary.
As noted above, CMS is ending support for RUG-III and RUG-IV on federally required
assessments for patients residing in Nursing Facilities and Skilled Nursing Facilities as of
October 1, 2023. As noted in the 2018 Medicaid Informational Bulletin, additional resources are
available for states to continue to use RUGs for an additional two-years after the October 1, 2023
date. States that wish to continue to use RUG-III or RUG-IV after October 1, 2023, for either
state plan payment methodologies or UPL demonstrations, will need to implement a new process
called “Optional State Assessments” or OSAs to gather the needed assessment data which will
allow the states to calculate a RUGs payment amount for the services provided to the Medicaid
beneficiaries. States that are interested in pursing the use of OSAs should direct their questions
to the OSA resource mailbox at OSAMedicaidinfo@cms.hhs.gov.
As discussed above, while there is no requirement for states to pay nursing facilities based on
Medicare PDPM in their Medicaid programs, the data limitations associated with the ending of
the data infrastructure supporting the RUGs system may present issues for states in calculating
RUGs-based payments. Absent available RUGs MDS data from CMS, states will likely have to
consider collecting data independently from providers to support RUGs state plan payment
methodologies. States may also consider trending available RUGs data to a current payment

Page 14 – State Medicaid Director
period to establish state plan payment rates. However, this approach should only be used as an
interim measure for UPL methodologies, since CMS generally expects UPL demonstrations to
use data that are no more than two years old in order to present a reasonable estimate.10
Conclusion
As stated at the beginning of this letter, CMS will no longer support the Medicare RUGs systems
after October 1, 2023. CMS is available to assist states as Medicare RUGs transition to PDPM.
Initial readiness determinations should be made by the states in collaboration with their provider
communities. States that decide to transition to PDPM for purposes of Medicaid payment and
UPL demonstrations should carefully review their currently approved state plan benefits and
payment methodologies, as well as their UPL demonstration methodology for nursing facility
services. States that include references to RUGs in the state plan and wish to change their
payment methodologies to be based on Medicare PDPM or a different payment system must
conduct public process and notices in accordance with statute and regulation and submit a state
plan amendment to CMS for approval.
For technical assistance, please contact Andrew Badaracco, Acting Director for the Division of
Reimbursement Policy at Andrew.Badaracco@cms.hhs.gov, or the Medicaid UPL resource
mailbox at MedicaidUPL@cms.hhs.gov.

Sincerely,

Daniel Tsai
Deputy Administrator and Director

10

Medicaid Nursing Facility UPL guidance document. Available at: https://www.medicaid.gov/medicaid/financialmanagement/downloads/nursing-facility-upl-guidnce-2022.pdf

Page 15 – State Medicaid Director
Appendix

Why is PDPM so much different for Medicaid if PDPM was supposed to be budget
neutral?
This is one of the central questions we have considered, and the answer can be found in the
Medicare final rule for PDPM:
83 FR 39258
Most Common

Medicare National

% Change in

One

State’s

Therapy Levels

Case Distribution

Payment Rate

Medicaid

Percentage

from RUG to

Case

PDPM

Distribution
Percentage*

RU (Highest “Rehab”

58.40%

-8.40%

0.34%

RV

22.40%

11.40%

1.97%

RH

6.80%

27.40%

4.84%

RM

3.30%

41.10%

18.63%

RL (Lowest “Rehab”

0.01%

67.50%

0.73%

9.10%

50.50%

73.49%

RUG)

RUG)
Non-Rehab

* This state was selected based on the availability of data sufficient to enable the Medicaid case
distribution breakout necessary for this example.
The largest portion of Medicare’s SNF population falls into the “RU” RUG category, which is
the highest therapy RUG in the RUG methodology: 58.4% of the national Medicare population
falls into this category. When calculating the PDPM payment rate for a patient previously
classified into an RU group Medicare reduced the payment rate by -8.4%. This price reduction
only affected 0.34% of the sample state’s Medicaid population. Likewise, the largest Medicaid
NF population in the sample state falls into the “Non-Rehab” population, which is the population

Page 16 – State Medicaid Director
that largely receives nursing services and little, if any, rehabilitation. When calculating the
PDPM payment for a patient previously classified into a non-rehab group under RUG-IV,
Medicare increased the payment rate by 50.5%. This was done to maintain the budget neutrality
which Medicare set out to achieve by shifting some of the 8.4% reduction in therapy payments to
the other components of the PDPM rate.

This illustrates how the budget neutrality design for PDPM was tailored specifically to the
Medicare population, for which budget neutrality effectively was achieved, while potential
consequences for Medicaid upper payment limit calculations were not considered in the
Medicare rulemaking.

